UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7538



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


THOMAS J. COBB,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CR-90-509, CA-95-3161-4-12)


Submitted:   January 7, 1999                 Decided:   January 26, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Cobb, Appellant Pro Se. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas J. Cobb appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)).    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Cobb v. United States, Nos. CR-90-509; CA-95-3161-4-12

(D.S.C. Sept. 30, 1998); see also Lindh v. Murphy, 521 U.S. ___,

1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2